OPINION OF THE COURT
Per Curiam.
Respondent Marvin M. Schaffer was admitted to the practice of law in New York by the First Judicial Department on June 23, 1959, and at all times relevant to this proceeding has *27maintained an office for such practice within this Department. In connection with events which took place between January 1, 1987 and June 15, 1992 when, on behalf of Adam Healthcare Equipment Corporation, respondent submitted to the State of New York numerous Medicaid claims which falsely overstated the maximum reimbursable fee of items dispensed by the corporation to various Medicaid recipients, respondent pleaded guilty, on or about November 29, 1993, to one count of grand larceny in the third degree, a class D felony (Penal Law § 155.35), in full satisfaction of an indictment charging him with one count of grand larceny in the second degree (Penal Law § 155.40), 25 counts of offering a false instrument for filing in the first degree (Penal Law § 175.35) and eight counts of falsifying business records in the first degree (Penal Law § 175.10). On or about March 2, 1994, he was sentenced to probation for a term of five years, restitution in the amount of $208,286.47 and 250 hours of community service.
Petitioner Departmental Disciplinary Committee for the First Judicial Department now seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b). Pursuant to Judiciary Law § 90 (4) (a), respondent ceased to be an attorney upon his conviction of a felony as defined in Judiciary Law § 90 (4) (e). Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys forthwith.
Murphy, P. J., Sullivan, Carro, Rosenberger and Ross, JJ., concur.
Application granted and respondent’s name ordered to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective forthwith.